An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 6/29/.

The application has been amended as follows: 

	At the end of line 4 please delete “and”.
	At the end of line 5 please insert “and”
	Please add the following new line between lines 5 and 6:
	(e) water,

The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  Regarding the teachings in the JP reference of record, this fails to teach or suggest the totality of the claims, including the specific (a) to (b) ratio in combination with the specific surfactant (d) in the claimed amount as an emulsion containing water.  While there is reference to an aqueous component and a surfactant they are not taught as being used in combination and there is nothing that would suggest the combination of these components, with the specific surfactant in the amount as claimed, as an emulsion.  Nakanishi et al. is cited as being of general interest.  In Example 10 this reference shows an emulsion containing each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/29/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765